 

 

 

Case 20-10343-LSS Doc 4873 Filed 05/24/21 Page 1 of 2

AH 1/7-Zo621

DeAR Tus} Ice SDL veRste al
ate tlhom yb Way ConCern TEM
WB TING to LET Yoo Kao
aif He  Efects Of CHitcd ABuse

on COL

UW Get ewheas. ty LIAS iA
co EF [ce teh m

From 4 O44 fe bey te
Jelomwe A MAAS TAT
Agne IW) Bosca Us- AS A os
Trosted A zi

(

hott tae whe £ 0 Mech 1

theo a aS Or fe val
BR And Lot

a Anew wos
it VAS No Nor Vee
EN <P fos

fe

€
Cet oe se WE

as
Silk

130 40 191uy sig

A Ne
psapinee
EN WY 42 AvW Lage

J8Vay
4n09

 

 
 

JSTKE LaSR| SILVERSTESIN
BSA RanwkRUfP i ofseay”

BY VARKET. ST O Fee.
WLM INGHON DE 14%0|

ee Oe ote

tei GL “SSS jijyefife faiivaffistysradjja aly nelly varasadp ely Jed] i

iD

Case 20-10343-LSS Doc 4873 Filed 05/24/21 RP
